DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive and/or moot in view of updated rejection below.
With regards to the previous 112a rejection(s), the rejection(s) is withdrawn based on the amendments. 
With regards to the previous 112b rejection(s), the rejection(s) is withdrawn based on the amendments.
With regards to the prior 103 rejections Applicants arguments are not persuasive and/or moot in view of the updated rejection below. Applicants argue the combination of references Erd or, Oak in view of Erd, do not recite (1) determining a second order derivative of the PIR signals; or (2) determining a breathing rate based on the second order derivative. Examiner disagrees. Examiner notes the 112b discussion in the updated rejection and the what is meant by “second-order derivative” in view of the plain and ordinary meaning and the usage in the spec. 
To the extent applicants are arguing the elements are not taught by Erd with regards to previous 103 rejection: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
While Erd recites does recite the ADC and the topological method etc. Erd also recites normalizing and filtering the PIR signal (see Section II A. and Section III Method including “Normalized and filtered PIR sensor signal in Fig. 2(a) is depicted in Fig. 3(a).”) based on the discussion in Section II A the low frequency represents the breathing on and run through a moving average filter. That filter can be interpreted as the first derived value, taking a mathematical derivative of signal in Fig. 2A, ie second order derived value, would give you the respiratory rate. Examiner notes mathematical derivatives are generally known in the art as shown by the Calculus Textbook evidentiary support provided in the conclusion section.  While Examiner believes Erd or, Oak in view of Erd, either recites or renders obvious the second order determination and breathing rate based on the second order, regardless the argument is moot in view of the updated rejection of Oak in view of Erden. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 10, 14, 16-18, 25, 29, 31, 33, 43, 45-46, 53-54, 60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 31, 45, 54 recite “determine a second order derivative of” signals generated by the one or more PIR sensors. It is unclear what the meaning of “second-order derivative” is in the claims. Examiner believes the ordinary meaning would be interpreting the element as a second derivative but the claim recites gathering a respiratory rate. Which doesn’t make sense because the respiratory rate would be based on the first derivative not the second derivative. The second derivative would be the rate of change of the respiratory rate. Furthermore reading the specification, namely [0057]-[0060], the second order value appears to be the value based on the application of filters or a filter and a derivative. For the above reasons the elements do not clearly define the metes and bounds of the claims and are indefinite. The claims depending from these independent claims are also indefinite for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10, 14, 16-18, 25, 29, 31, 33, 43, 45-46, 53-54, 60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, determining a second order derived/derivative value, determining a breathing rate from the derived/derivative value, detecting a pattern and using the detected pattern to determine one or more physiological parameters.
The limitations of “determining a second order” derived/derivative value, determining a breathing rate from the derived/derivative value, detecting a pattern and determining a physiological parameter based on the pattern, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, determining a breathing rate using a calculated second order derived/derivative value and determining one or more physiological parameters based on a detected pattern in the context of this claim encompasses the user either mentally performing the determinations or manually using pen and paper to perform/calculate the determinations (Examiner notes in the scope of the claims the determined physiological parameter based on the pattern could be the same as the breathing rate based on the second order). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and outputting (claims 14, 29). The limitations of processor “obtaining” data is pre-solution activity of mere data gathering, and the “output” is merely post solution activity of outputting an audio/display output. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform detect patterns, calculate derived values, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, PIR sensors, microphone and/or accelerometers, transmission elements and processor/memory: (1) Oak see recitations below which show plurality of different types of sensors (motion sensing, accelerometers, microphones etc) and transmitting data to a processor; (2) Erden see recitations below which show plurality of different types (PIR and accelerometer) of sensors and transmitting data to processor for processing; (3) Erd see Sections II-III which show plurality of different types (PIR and accelerometer) of sensors and transmitting data to processor for processing; (4) US 20150148683 to Hermanne see [0030]-[0032], [0041] – which recites gathering PIR sensor data and transmitting the data to a processor for calculations; (5) US 5309921 to Kisner et al., see Abstract, Claim 1, Col 6:4-21, Col 15:32-49 – which recites gathering PIR sensing and microphone sensing, transferring the data to a processor for respiratory determination; (6) US 4745284 to Masuda et al., see Claim 14 disclosing PIR sensing. In addition, instant specification discloses the widely known use of PIR for sensing motion of subjects ([0040]) and the processor/memory are parts of generic computer ([0092]).
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10, 16-18, 25, 31, 45-46, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Oakhill (Timothy Oakhill, US 20110224510) hereinafter Oak in view of Erden (Fatih Erden et al., Contact-free measurement of respiratory rate using infrared and vibration sensors, Infrared Physics & Technology, Volume 73, 2015, Pages 88-94, ISSN 1350-4495, https://doi.org/10.1016/j.infrared.2015.09.005., viewed on 12/12/22) hereinafter Erden or, in the alternative, Oak in view of Erden in further view of Chan. 
Regarding claim 1, an interpretation of Oak discloses a method of monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
obtaining second signals from at least one of one or more microphones and one or more accelerometer sensors ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); 
automatically transmitting the obtained signals to a processor ([0034], [0036], [0045] see also [0041]-[0044], [0048], [0063], [0082]); and 
using the processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]), detecting one or more patterns in the second signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose obtaining first signals from one or more pyroelectric infrared (PIR) sensors; using the processor, determining a second-order derivative of the first signals; using the processor, determining of a breathing rate of the subject based on the second-order derivative of the first signals; detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erden teaches obtaining first signals from one or more pyroelectric infrared (PIR) sensors and transmitting the signals to a processor (Section 2 Data Acquisition including Section 2.1 PIR Sensors and Figs. 2-4); using the processor, determining a second-order derivative of the first signals (Section 3 Data Processing including Section 3.1. Wavelet decomposition, 3.2. Empirical mode decomposition (EMD), Figs. 7-8); using the processor, determining of a breathing rate of the subject based on the second-order derivative of the first signals (Section 3 Data Processing including Section 3.3. Periodicity detection using the AMDF – which includes “or example, the person whose AMDF data shown in Fig. 10 takes a breath approximately in every 1.84 s. Periodicity can also be detected from the wavelet signals shown in Fig. 8 and the IMF in Fig. 9”, 4. Experiments and results,  Figs. 7-9 and Table 1; the respiration rate is determined based on the second order determination either of the PIR data by itself or by using the second order element in combination with the determined pattern in the accelerometer signal); detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section 3.3 and 4; Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Section 4 Experiments and Results). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erden which is the use of a known technique to improve similar devices (methods, or products) in the same way.

In the alternative, if is determined Oak in view of Erden does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erden in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erden Sections 2-3);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erden to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

 Regarding claim 2, an interpretation of Oak further discloses wherein at least a subset of the at least one of the one or more microphones, one or more accelerometers sensors are incorporated as part of a blanket used by the subject ([0032] including “Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors . . . sensors may be disposed on or in other bedclothes, such as sheets, comforters, blankets, quilts, pillows, and/or pillow covers.”).

Regarding claim 3, an interpretation of Oak discloses the above in claim 1 and further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are gathered; as there are a limited amount of environmental factors light, sound, humidity, temperature of which sound/noise is one and gathering environmental sound as a factor it can be predictably gathered with a reasonable expectation of success using a microphone which are recited in the Oak.

 Regarding claim 10, an interpretation of Oak further discloses wherein the one or more accelerometer sensors ([0032]) generate an analog time-varying signal according to the motion of the subject's body ([0025], [0032], [0039], [0043]-[0044], [0060]).

 Regarding claim 16, an interpretation of Oak further discloses a system for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
at least one of one or more microphones and one or more accelerometer sensors configured to generate second signals ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); and 
one or more wireless transmitters automatically transmitting the sensor signals to a processor ([0034], [0036], [0045] see also [0041]-[0044], [0048], [0063], [0082]), 
wherein the processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]) is configured to detect one or more patterns in the obtained second signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors configured to generate first signals; determine a second-order derivative of the first signals; determining a breathing rate of the subject based on the second-order derivative of the first signals; detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erden teaches one or more pyroelectric infrared (PIR) sensors configured to generate first signals and transmitting the signals to a processor (Section 2 Data Acquisition including Section 2.1 PIR Sensors and Figs. 2-4); determine a second-order derivative of the first signals (Section 3 Data Processing including Section 3.1. Wavelet decomposition, 3.2. Empirical mode decomposition (EMD), Figs. 7-8); determining a breathing rate of the subject based on the second-order derivative of the first signals (Section 3 Data Processing including Section 3.3. Periodicity detection using the AMDF – which includes “or example, the person whose AMDF data shown in Fig. 10 takes a breath approximately in every 1.84 s. Periodicity can also be detected from the wavelet signals shown in Fig. 8 and the IMF in Fig. 9”, 4. Experiments and results,  Figs. 7-9 and Table 1; the respiration rate is determined based on the second order determination either of the PIR data by itself or by using the second order element in combination with the determined pattern in the accelerometer signal);  detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section 3.3 and 4; Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals; Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Section 4 Experiments and Results). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erden which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erden does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erden in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erden Sections 2-3);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erden to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

 Regarding claim 17, an interpretation of Oak further discloses wherein at least a subset of the at least one of the one or more microphones, one or more PIR sensors and one or more accelerometers sensors are incorporated as part of a blanket used by the subject ([0032] including “Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors . . . sensors may be disposed on or in other bedclothes, such as sheets, comforters, blankets, quilts, pillows, and/or pillow covers.”).

Regarding claim 18, an interpretation of Oak discloses the above in claim 16 and further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are gathered; as there are a limited amount of environmental factors light, sound, humidity, temperature of which sound/noise is one and gathering environmental sound as a factor it can be predictably gathered with a reasonable expectation of success using a microphone which are recited in the Oak. 

 Regarding claim 25, an interpretation of Oak further discloses wherein the one or more accelerometer sensors ([0032]) generate an analog time-varying signal according to the motion of the subject's body ([0025], [0032], [0039], [0043]-[0044], [0060]).

Regarding claim 31, an interpretation of Oak discloses a system for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
a blanket used by the subject and including at least one of one or more microphones and one or more accelerometer sensors configured to generate first signals ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); 
one or more wireless transmitters communicatively ([0034], [0036], [0045] see also [0032], [0041]-[0044], [0048], [0063], [0082], Figs. 1, 3) coupled to the blanket and the one or more PIR sensors and at least one of one or more microphones and one or more accelerometer sensors, the one or more wireless transmitters automatically transmitting sensor signals ([0032], [0034], [0036] see also [0041]-[0044], [0048], [0063], [0082], Figs. 1, 3), 
wherein the processor is configured to detect one or more patterns in the first signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors configured to generate second signals;  determine a second-order derivative of the second signals; determining a breathing rate of the subject based on the second-order derivative of the second signals, and detecting one or more patterns in the obtained second signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erden teaches one or more pyroelectric infrared (PIR) sensors configured to generate second signals and transmitting the signals to a processor (Section 2 Data Acquisition including Section 2.1 PIR Sensors and Figs. 2-4); determine a second-order derivative of the second signals (Section 3 Data Processing including Section 3.1. Wavelet decomposition, 3.2. Empirical mode decomposition (EMD), Figs. 7-8); determining a breathing rate of the subject based on the second-order derivative of the second signals, and (Section 3 Data Processing including Section 3.3. Periodicity detection using the AMDF – which includes “or example, the person whose AMDF data shown in Fig. 10 takes a breath approximately in every 1.84 s. Periodicity can also be detected from the wavelet signals shown in Fig. 8 and the IMF in Fig. 9”, 4. Experiments and results,  Figs. 7-9 and Table 1; the respiration rate is determined based on the second order determination either of the PIR data by itself or by using the second order element in combination with the determined pattern in the accelerometer signal); detecting one or more patterns in the obtained second signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section 3.3 and 4; Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Section 4 Experiments and Results). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erden which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erden does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erden in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erden Section 2-3);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erden to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

 Regarding claim 45, an interpretation of Oak discloses blanket for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
at least one of: one or more microphones, and one or more accelerometer sensors configured to generate second signals when the blanket is used by the subject ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); and 
one or more wireless transmitters automatically transmitting the obtained signals to ([0034], [0036], [0045] see also [0041]-[0044], [0048], [0063], [0082]) a processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]), 
wherein the processor is configured to detect one or more patterns in the second signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors configured to generate second signals; determine a second-order derivative of the first signals; determining a breathing rate of the subject based on the second-order derivative of the first signals, and detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erden teaches one or more pyroelectric infrared (PIR) sensors configured to generate first signals and transmitting the signals to a processor (Section 2 Data Acquisition including Section 2.1 PIR Sensors and Figs. 2-4); determine a second-order derivative of the first signals (Section 3 Data Processing including Section 3.1. Wavelet decomposition, 3.2. Empirical mode decomposition (EMD), Figs. 7-8); determining a breathing rate of the subject based on the second-order derivative of the first signals, and (Section 3 Data Processing including Section 3.3. Periodicity detection using the AMDF – which includes “or example, the person whose AMDF data shown in Fig. 10 takes a breath approximately in every 1.84 s. Periodicity can also be detected from the wavelet signals shown in Fig. 8 and the IMF in Fig. 9”, 4. Experiments and results,  Figs. 7-9 and Table 1; the respiration rate is determined based on the second order determination either of the PIR data by itself or by using the second order element in combination with the determined pattern in the accelerometer signal);  detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section 3.3 and 4; Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Section 4 Experiments and Results). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erden which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erden does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erden in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erden Section 2-3);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erden to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

Regarding claim 46, an interpretation of Oak discloses the above in claim 45 and further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are gathered; as there are a limited amount of environmental factors light, sound, humidity, temperature of which sound/noise is one and gathering environmental sound as a factor it can be predictably gathered with a reasonable expectation of success using a microphone which are recited in the Oak.

Regarding claim 54, an interpretation of Oak discloses an apparatus for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
one or more accelerometer sensors configured to generate second signals ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); and 
one or more wireless transmitters communicatively coupled sensors including to the one or more accelerometers and configured to automatically transmit the sensor signals to a processor ([0034], [0036], [0045] see also [0041]-[0044], [0048], [0063], [0082]), 
wherein the processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]) is configured to detect one or more patterns in the obtained signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors configured to generate second signals; determine a second-order derivative of the first signals; determining a breathing rate of the subject based on the second-order derivative of the first signals, and;  detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erden teaches one or more pyroelectric infrared (PIR) sensors configured to generate first signals and transmitting the signals to a processor (Section 2 Data Acquisition including Section 2.1 PIR Sensors and Figs. 2-4); determine a second-order derivative of the first signals (Section 3 Data Processing including Section 3.1. Wavelet decomposition, 3.2. Empirical mode decomposition (EMD), Figs. 7-8); determining a breathing rate of the subject based on the second-order derivative of the first signals, and (Section 3 Data Processing including Section 3.3. Periodicity detection using the AMDF – which includes “or example, the person whose AMDF data shown in Fig. 10 takes a breath approximately in every 1.84 s. Periodicity can also be detected from the wavelet signals shown in Fig. 8 and the IMF in Fig. 9”, 4. Experiments and results,  Figs. 7-9 and Table 1; the respiration rate is determined based on the second order determination either of the PIR data by itself or by using the second order element in combination with the determined pattern in the accelerometer signal);  detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section 3.3 and 4; Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Section 4 Experiments and Results). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erden which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erden does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erden in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erden Sections 2-3);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erden to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

Claim Rejections - 35 USC § 103
Claim 4, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view Erden as applied to claims 1-3, 10, 16-18, 25, 31, 45-46, and 54, and further in view of Vugt (Henriette Christine Van Vugt et al., US 20130289432) hereinafter Vugt or, in the alternative, under 35 U.S.C. 103 over Oak in view Erden as applied to claims 1-3, 10, 16-18, 25, 31, 45-46, and 54, and further in view of Chan and Vugt.
 Regarding claim 4, an interpretation of Oak discloses the above in claim 1 and further discloses two or more microphones ([0032]), determining the breathing rate of the subject using the respiration sounds ([0039], [0060]).
An interpretation of Oak may not explicitly disclose adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal.
However, in the same field of endeavor (medical devices), Vugt teaches adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal ([0021], [0037]-[0038]); and 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oak with its data gathering and data processing to include the noise reduction as recited in Vugt because it provides the a better signal of the respiration for analysis ([0005]-[0006], [0021]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing (noise reduction) as taught by Vugt to achieve the predictable result of a respiration signal which has less noise that the signal initially captured. 

Regarding claim 33, an interpretation of Oak discloses the above in claim 31 and further discloses two or more microphones ([0032]), determining the breathing rate of the subject using the respiration sounds ([0039], [0060]).
An interpretation of Oak may not explicitly disclose adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal.
However, in the same field of endeavor (medical devices), Vugt teaches adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal ([0021], [0037]-[0038]); and 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oak with its data gathering and data processing to include the noise reduction as recited in Vugt because it provides the a better signal of the respiration for analysis ([0005]-[0006], [0021]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing (noise reduction) as taught by Vugt to achieve the predictable result of a respiration signal which has less noise that the signal initially captured. 

Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view Erden as applied to claims 1-3, 10, 16-18, 25, 31, 45-46, and 54, and further in view of Michiels (Nick Michiels et al., JAMF-based Representation for Computational Lung Sound Analysis. November 2015. 10.1109/ICSENS.2015.7370198.) hereinafter Mich or, in the alternative, under 35 U.S.C. 103 over Oak in view Erden as applied to claims 1-3, 10, 16-18, 25, 31, 45-46, and 54, and further in view of Chan and Mich. 
 Regarding claim 5, an interpretation of Oak discloses the above in claim 1. An interpretation of Oak may not explicitly disclose wherein wheezing is detected using Goertzel's algorithm.
However, in the same field of endeavor (medical devices), Mich teaches wherein wheezing is detected using Goertzel's algorithm (I Introduction and III Joint Acoustic- and Modulation Frequency).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include sound analysis using the Goertzel algorithm analysis as recited in Mich because doing so is useful in the automatic computational analysis of sounds (III. Joint acoustic- and modulation frequency; IV. Conclusion). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing as taught by Mich to achieve the predictable result detecting wheezing.

Claim Rejections - 35 USC § 103
Claim 14, 29, 43, 53, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view Erden as applied to claims 1-3, 10, 16-18, 25, 31, 45-46, and 54, and further in view of Stoian (Alexandru Stoian et al., US 20130331662) hereinafter Sto or, in the alternative, under 35 U.S.C. 103 over Oak in view Erden as applied to claims 1-3, 10, 16-18, 25, 31, 45-46, and54, and further in view of Chan and Sto.
 Regarding claim 14, an interpretation of Oak discloses the above in claim 1 and further discloses generating at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]). 
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

 Regarding claim 29, an interpretation of Oak discloses the above in claim 16 and further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]).
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Regarding claim 43, an interpretation of Oak discloses the above in claim 31 and further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0055], [0060] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0060] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Regarding claim 53, an interpretation of Oak discloses the above in claim 45 and further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]).
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Regarding claim 60, an interpretation of Oak discloses the above in claim 54 and further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]).
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5309921 to Kisner et al. see Figs. 1-2, Abstract, Col 8:7-33 discloses a PIR sensor for respiration; Lady Ada, PIR Motion Sensor Overview, https://learn.adafruit.com/pir-passive-infrared-proximity-motion-sensor, first posted, 1/28/14, viewed on 1/8/22 see also the How PIR works and not just the over view. Furthermore, pyroelectric is a subset of piezoelectric; Hermanne (Jean-Philippe Hermanne, US 20150148683) teaches one or more pyroelectric infrared (PIR) sensors and transmitting obtained signals to the processor ([0003], [0029]-[0030] see also [0031]-[0034], [0041]-[0042], [0047], [0071]-[0073], [0078]); US 10568565 to Kahn et al. see fig. 2A-2B discloses PIR and in-bed/worn sensors wireless transmitting data to user device or cloud for analysis; US 20170172415 to Wik et al. see [0032] recites sensor units 104 including accelerometer and PIR to monitor physiological elements; WO 2005020815 to Hermanne et al see Fig. 1; Fatih Erden et al. (2016). Breathing detection based on the topological features of IR sensor and accelerometer signals. 1763-1767. 10.1109/ACSSC.2016.7869685. viewed on 7/13/22 see the NF/Final rejections dated 1/20/22 and 7/25/22 respectively; Brian Knight et al. (1975). Differentiation. In: Calculus I. Springer, Boston, MA. https://doi.org/10.1007/978-1-4615-6594-9_5 - Chapter 5 Differentiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792        

/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792